COURT OF APPEALS
SANDEE BRYAN                     FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
MARION                             CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
  CHIEF JUSTICE                       300 DOLOROSA, SUITE 3200
KAREN ANGELINI                      SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
JASON PULLIAM                                                                         (210) 335-2762
  JUSTICES


                                  Monday, February 23, 2015

       Dayna L. Jones                                  E. Bruce Curry
       206 E. Locust Street                            District Attorney - 216th Judicial
       San Antonio, TX 78212                           District Court
       * DELIVERED VIA E-MAIL *                        200 Earl Garrett Street, Suite 202
                                                       Kerrville, TX 78028
                                                       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number:      04-14-00619-CR
               Trial Court Case Number:      4957
               Style: Rudy Martinez
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                    The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Monday, February 23, 2015

                                      No. 04-14-00619-CR

                                      Rudy MARTINEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4957
                        Honorable Stephen B. Ables, Judge Presiding

                                         ORDER
        On December 5, 2014, thi s C ourt abated this case to the trial court and ordered the
trial court to conduct a hearing to answer several questions. In addition, this Court ordered the
trial court to file a supplemental clerk’s and reporter’s records, no later than February 19, 2015,
which must include: (1) a transcription of the hearing and copies of any documentary evidence
admitted, (2) written findings of fact and conclusions of law, and (3) recommendations
addressing the above enumerated questions.

       On January 20, 2015, this Court reinstated this appeal following receipt of the
supplemental record and the trial court’s findings. Appellant now files a Motion for Extension of
Time to File Appellant’s Brief.

       The motion is GRANTED. Appellant’s counsel is ORDERED to file appellant’s brief on
or before March 23, 2015. Because this court was required to abate the appeal for an
abandonment hearing, no further extensions will be allowed. If the brief is not timely filed, this
appeal will be abated to the trial court to conduct an abandonment hearing without further notice,
and the trial court will be asked to determine whether sanctions against appellant’s attorney are
appropriate.


                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court